MIDDLETON, J.
R. R. Hawkins, a Justice of Peace in Cuyahoga County, was convicted in the Cleveland -Municipal Court of the crime of extortion. He seeks to set aside this conviction, alleging that the judgment was contrary to the evidence and that the court had no jurisdiction. The Court of Appeals held:
1. Testimony being given to the fact that the crime charged occurred in Cleveland, gave the court jurisdiction.
2. Evidence clearly shows that Hawkins accepted a check for dismissing a charge of selling intoxicating liquor, and that neither the charge or the amount received was ever docketed.
.Judgment therefore affirmed.